IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-30,374-16


ROBERT EARL WHITFIELD, Relator

v.

 87TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 9397-B

FROM FREESTONE COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  He contends that the trial court ordered DNA testing under Chapter 64 of
the Code of Criminal Procedure, that testing was completed in April 2009, and that the trial court
has not held a hearing and issued findings as required by the Code of Criminal Procedure. Tex.
Code Crim. Proc. art. 64.04. Relator presented his claims to the appellate court in a mandamus
petition before filing the instant application. In re Whitfield, No. 10-10-00357-CR (Tex. App.-Waco
Oct. 20, 2010) (unpublished). 
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 87th 
District Court of Freestone County, is invited to file a response with this Court, as is the prosecuting
authority in this case. Any response shall specifically address whether the court has ordered DNA
testing under Chapter 64 in Relator's case. If so, the response shall also detail whether Relator has
been appointed counsel and whether results from DNA testing have been returned to the court. If the
trial court ordered testing and has received the results of the testing, it shall also answer whether it
has held a hearing and issued findings as required by Article 64.04 of the Code of Criminal
Procedure. 
	The application for leave to file a writ of mandamus will be held in abeyance until the
respondent has had the opportunity to file the appropriate response.  Such response shall be
submitted within 30 days of the date of this order.

Filed: April 20, 2011
Do not publish